728 N.W.2d 435 (2007)
ALPHA CAPITAL MANAGEMENT, INC., Plaintiff-Appellee,
v.
Paul Robert RENTENBACH and Dykema Gossett, P.L.L.C., Defendants-Appellants, and
Mark E. Hauck, Defendant.
Docket No. 132658. COA No. 272819.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the October 27, 2006 *436 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.